Title: To George Washington from Henry Laurens, 5 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Dear sir—
                        York Town [Pa.] 5 May 1778
                    
                    In a public Letter which I had the honor of writing to Your Excellency the 3d Instant by Major Brice, I sent a number of hand Bills calculated for giving satisfactory information to the public who were  anxious to learn the recent intelligence from France—one article of this has been questioned, respecting the King of Prussia’s promise—the only part of the performance that can be called mine—I believe my authority is good—Mister Izard under the 16th ffebruary informs me, “the King of Prussia has given the most explicit & unequivocal assurance that he will be the second power in Europe to acknowledge the Independence of America,” tis true our Commissioners in their public advices are not so express—nor are they in my opinion so full & clear in some other respects as they might have been—human nature pervades every human breast—a residence at Paris will not exempt Men from infirmities of the Mind, nor is even the momentous concern of Guardianship to thirteen united States, an Infant World in danger of being crushed by the hand of violence paramount to those Curses upon Mankind, Pride & Covetousness, sources from whence all the Evils of this Life spring—Our ambassadorial Commissioners of which Your Excellency cannot be ignorant, are unhappily divided in sentiment, Jarrings & Appeals have followed, intelligence intended for the public loses part of that fulness & perspicuity which would have appeared in candid & united Counsels.
                    I have seen so much of the World as to be guarded against surprize at any thing, no inconsiderable benefit results from attempts to reconcile & even sweeten the most untoward circumstances which happen in ones journey through it—I apprehend it would break in upon Your Excellency’s time otherwise I would have troubled you with Mister Izard’s Letter not merely for information but from a hope that something might be devised for promoting Concord between our friends yonder, or the public good, by a Wise operation. but I will not dwell upon this subject.
                    Last Night I had the honor of reciving Your Excellency’s favor of the Last of April & am happy in finding a confirmation of my sentiments, respecting persons proper for treating with the expected deputation from our Adversary. I fear the determination, where only this point can be determined, will be contrary. be it so, thank God we have here some Men of abilities & Integrity, I hope we shall make a judicious choice.
                    The Act of Congress of the 22d April will blot out pages of the British Instructions, the Commissioners from that side will perceive a necessity for taking a new departure from the Tower of Independence & what happened in France on the 6th ffebruary will oblige them to shape a new course. from the absence of the Commissioners I presume they had not sailed from England at the 10th March it may have been found expedient at st James’s to vest them with more ample powers, if they meant to come, than were originally intended, & under new sanctions of parliament—a work of slow progress—the people would have  much to say—that the Nation were more than a little agitated appears from a Letter which I take the liberty of inclosing for Your Excellency’s perusal—I have likewise a Letter from the Mercantile line in London which proves to me, the people in general had very sensibly felt the weight of the War, were ardently desirous of peace & anxious lest Congress should reject the intended propositions.
                    The long & as I humbly think, unnecessary, delay of the Army arrangement is very affecting, I know it must give extreme pain to Your Excellency—it is improper for me to touch upon the Causes, especially when it is so well known that Congress have been engaged in very much important business—the plan introduced for that part of it which is intended to establish an half pay for Officers during Life, I have been uniformly averse from, & in a Committee of Congress delivered my objections, these appear to me at this moment of more weight because they have not been removed by the reasonings which have been offered against them & I may without vanity think my self not obstinate, I am open to conviction & always without murmuring submit to a Majority.
                    I view the scheme as altogether unjust & unconstitutional in its nature & full of dangerous consequences—’tis an unhappy dilemma to which we seem to be reduced—provide for your Officers in terms dictated to you or lose all the valuable Soldiers among them—establish a pension for Officers make them a separate Body to be provided for by the honest Yeomanry & others of their fellow Citizens many thousands of whom have equal claims upon every ground of Loss of Estate health &c. &c. & lose your Army & your Cause—that such provision will be against the grain of the people has been unwarily testified by its Advocates whom I have heard converse upon the subject; indeed they have furnished strong ground for opposition against an immediate compliance with the demand.
                    If we cannot make Justice one of the pillars, Necessity may be submitted to at present, but Republicans will at a proper time withdraw a Grant which shall appear to have been extorted.
                    Were I in private conversation with an Officer on this point I should not despair of fairly balancing every greivance he might suppose to be peculiar to the Army, by instances of losses & inconveniences in my own property & person—and I count myself very very happy compared with thousands who have as fait[h]fully adhered to our original Compact—’tis said Gentlemen did not think the War would have continued so long, forgive me Sir, a ludicrous remark which I made early in our Contest, indeed in England before the commencement of Contest.
                    “I know my Countrymen are good for the Quarter but I have doubts of their going the Course”—there is a certain versatility habitual if not  almost constitutional in Men born south of 38 Deg⟨rees⟩ of Latitude in these States—circumstances which have occured in the process of this War have given strength to my observation, there are within that division of America not only objects inviting, but temptations almost irresistable, to Change—to say nothing of the general train of Education; hence tis easy to account for resignation of a Commission which had been anxiously solicited by scores—the want of something, is made an excuse & even sometimes by worthy Characters who do not suspect themselves.
                    Would to God Gentlemen had followed the Noble patriotic example of their Commander in Chief, a plan, which reflection will shew them in a shade of disgrace would never have found place in their minds—How superior are many of the Gentlemen now in my contemplation, for I know many with whom I don’t converse—to the acceptance of an half pay, contributed to by Widows & Orphans of Soldiers who had bled & died by their sides, shackled with a condition of being excluded from the privilege of serving in Offices in common with their fellow Citizens, bated in every House of Assembly as the Drones & incumbrances of Society, pointed at by Boys & Girls—there goes a Man who robs me every Year of part of my pittance—I think Sir I do not overstrain—this will be the language of Republicans—How pungent when applied to Gentlemen who shall have stepped from the Army into a good remaining Estate, how much deeper to some who in Idleness & by peculation have amassed Estates in the War.
                    this Sir is a large field, Virtue & Honor might be summoned to answer, but it is time for me to forbear, I am obliged to write in haste called upon by particular public duties, besides I feel a full assurance, notwithstanding the present seeming contrariety, that my sentiments when fully explained will not differ essentially from Your Excellency’s—I must not however conclude without these declarations—that I am not among those to whom may be applied “Our God & Soldier we adore in time of danger” &c.
                    I am most heartily disposed to distinguish the Gallant Officer & Soldier by the most liberal marks of Esteem—desirous of making proper provision for all who shall stand in need I would not except even some, of the brave, whose expences have been princely, in extravagance, while they complained of insufficiency of pay.
                    I have ever detested & never practiced parliamentary Jockeyings for procrastinating an unpalatable business, which as a silent auditor & spectator I have within some time past known to be alternately adopted.
                    I most sincerely wish this of the Army had been wisely attended to—the high Esteem I, from gratitude, bear for Your Excellency whose sufferings from a contrary conduct I know must have been great, as well as my love of dispatch makes me wish it, & I lament that in some  degree we are likely to be more indebted to the policy & deep projects of other Men for our deliverance than to our own Wisdom & fortitude.
                    I ask Your Excellency’s pardon for taking up so much of your precious time, & this the more particularly, because I know Sir your politeness & punctuality in making returns to correspondents—I intreat Your Excellency pay no regard to me in this respect, I am a very plain unceremonious person not ignorant that a multiplicity of affairs are continually crowding upon a Gentleman in your high station & know your mind must be as continually employed in the most important speculation, I only request Your Excellency, if you think me wrong, will believe me Candid & be assured I am with the most sincere attachment & the most respectful affection & Esteem Dear sir Your much obliged servant
                    
                        Henry Laurens.
                    
                    
                        If it be not improper I request Your Excellency will cause the Inclosed Letter to Thomas Pike to be sent in to Philadelphia.
                    
                